Citation Nr: 0729317	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  98-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that denied the veteran's claims for 
service connection for a back disability, to include 
lumbosacral spondylosis with root irritation, post-traumatic 
stress disorder (PTSD), a left knee disability, post-
traumatic left femoral sensory neuropathy, and for asthmatic 
bronchitis.  The RO also granted the veteran's claim of 
entitlement to non-service-connected pension.  The veteran 
disagreed with this decision in May 1998 only with respect to 
the denial of his claims for service connection for a back 
disability, to include lumbosacral spondylosis with root 
irritation, and for PTSD.  He perfected a timely appeal on 
these claims in August 1998 and requested a Travel Board 
hearing, which was held at the RO before the undersigned 
Veterans Law Judge in September 2000.

In November 2000, the Board remanded the veteran's claims for 
service connection for a back disability, to include 
lumbosacral spondylosis with root irritation, and for PTSD to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.  The Board remanded the 
veteran's claims to the RO/AMC again in November 2003.

In an August 2005 statement, the veteran filed a claim of 
entitlement to total disability rating based on individual 
unemployability (TDIU).  To date, however, the RO has not 
adjudicated this claim.  Accordingly, the veteran's TDIU 
claim is referred back to the RO for adjudication.

In September 2006, the Board denied the veteran's claim for 
service connection for PTSD and remanded the claim for 
service connection for a back disability, to include 
lumbosacral spondylosis with root irritation, to the RO/AMC.



FINDINGS OF FACT

1.  The veteran injured his back prior to active service but 
clinical evaluation was completely normal at his pre-
induction examination, thereby raising a presumption of 
soundness

2.  The evidence does not clearly and unmistakably show that 
a back disability pre-existed service; therefore, the 
presumption of soundness is not rebutted.

3.  The veteran was treated for cartilage inflammation in the 
low back region and low back pain during active service and 
he has a current diagnosis of a chronic low back disability; 
however, his separation examination was negative for any 
pertinent abnormal findings, there is an absence of any 
medical evidence of a back disability from that time until a 
post-service diagnosis was established many years later and 
the competent evidence weighs against a nexus between a 
current back disability and service.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by active service, nor may arthritis of the lumbar spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2003, May 2004, July 2005, and September 2006 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the veteran was effectively informed to submit all relevant 
evidence in his possession and received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson¸ 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the RO was unable to 
comply with Pelegrini II because the March 1998 rating 
decision that is the subject of this appeal was issued prior 
to the enactment of the VCAA.  Pursuant to the Board's 
September 2006 remand, the veteran and his service 
representative were provided with additional VCAA notice 
later that same month, in September 2006.  In response to the 
September 2006 VCAA notice, the veteran notified VA in 
October 2006 that he had no further information or evidence 
to submit in support of his claim.    

Pursuant to the Board's September 2006 remand, the RO also 
provided the veteran and his service representative with 
notice of the Dingess requirements later in September 2006.  
The Board is cognizant of recent decisions by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that, once an error 
is identified by the Veterans Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the earlier holding of the Veterans 
Court in Sanders that an appellant has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

Any timing deficiency with regard to VCAA notice or notice of 
the Dingess requirements would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against service connection for a back disability, 
to include lumbosacral spondylosis with root irritation.  
Sanders, *5 (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  
Thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In view of the foregoing, the Board cannot conclude that any 
timing defect in VCAA and Dingess notices affected the 
essential fairness of the adjudication, and thus, the 
presumption of prejudice is rebutted.  Sanders, *10.  The 
veteran was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.  While the veteran does not 
have the burden of demonstrating prejudice, it is pertinent 
to note that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, Social Security Administration (SSA) 
records, and VA medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  The veteran testified 
in support of his claim at a Travel Board hearing in 
September 2000.  Pursuant to the Board's remand, the RO 
obtained a February 2007 addendum to an August 2005 VA spine 
examination.  This addendum contained opinions addressing the 
contended causal relationship (i.e., whether a back 
disability is linked to service).  Thus, the Board finds that 
the standards of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have been met and the evidence is sufficient to 
resolve this appeal; there is no duty to provide another 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that, in August 1970, C.L.S, M.D. (-initials used to protect 
privacy) notified the veteran's draft board that, when a 
fixation device in the veteran's left femur was removed in 
June 1969, he also complained of low back pain related to 
being thrown from a horse 6 years earlier.  

The veteran's medical history, obtained at his pre-induction 
physical examination in October 1970, included a history of 
back trouble.  The in-service examiner stated that this 
referred to occasional back pain.  Clinical evaluation was 
completely normal.

Additional service medical records show that, on outpatient 
treatment on January 12, 1971, while on active duty, the 
veteran complained of back pain.  He reported a history of 
back injury at age 12 and "recurrent problems since then."  
Physical examination showed no point tenderness or gross 
deformities or radiating pain and good strength.  

On orthopedic consultation on January 26, 1971, the veteran 
complained of low back pain since falling off of a horse 
"about 10 years ago."  Physical examination showed no spasm 
or deformity.  X-rays showed deformed end plates and no other 
significant abnormality.  The impression was juvenile 
epiphysitis (or cartilage inflammation).

At the veteran's separation physical examination in August 
1972, clinical evaluation was completely normal.  The veteran 
stated that he was in good health.

In an October 1972 "Statement of Medical Condition," the 
veteran certified that there had been no change in his 
medical condition since his separation physical examination.

On VA outpatient treatment in August 1996, the veteran 
complained of low back pain in the left paraspinal muscles.  
He denied any bowel or bladder symptoms.  Physical 
examination showed a near normal gait with slight left favor, 
5/5 motor strength in the bilateral lower extremities, 
negative straight leg raising, and tenderness to palpation in 
the right paraspinal muscle.  The assessment included 
mechanical low back pain.

A review of the veteran's SSA records shows that, on private 
outpatient treatment in October 1996, the veteran stated that 
his mechanical low back pain was better.  On private internal 
medicine consultation in February 1997, the veteran 
complained of low back pain "for a long time."  He was a 
diesel mechanic and was involved in heavy lifting.  His low 
back pain radiated across both hips as well as down both 
legs.  His back pain was "noticeable all the time" and 
occurred "when he rocks back and forth, upon bending, 
kneeling, and improves with application of heat."  Following 
physical examination the diagnoses included chronic low back 
pain.

The veteran was awarded SSA disability benefits in April 1997 
for affective (mood) disorders and hypertension.  The 
veteran's SSA decision shows that his back disorder was not 
considered disabling.

On VA neurological disorders examination in February 1998, 
the veteran complained of constant low back pain and weekly 
pain in his right leg that lasted for 1 day a week.  His 
history included "gradual onset of low back pain affecting 
the inside of the right leg recurring about once a month 
lasting for several days, occasionally also affecting the 
inside of the left leg down to the foot with numbness of the 
outside of the left thigh" which had begun during active 
service in the 1970's in Germany.  The veteran also reported 
that he was treated by VA in 1971 or 1972 at the VA Medical 
Center in Reno, Nevada, for sciatica and was warned against 
heavy lifting.  Following a clinical evaluation, the 
diagnoses included fairly marked lumbosacral spondylosis with 
root irritation.

A magnetic resonance imaging (MRI) scan of the veteran's 
spine in February 1998 showed multi-level degenerative disc 
changes and no evidence of canal stenosis.

In response to a March 1998 request from the RO for an 
opinion concerning whether the veteran's low back disability 
worsened during active service, D.F.R., M.D. (-initials used 
to protect privacy) (Dr. D.F.R.), stated later that same 
month, in March 1998, that the veteran's low back disability 
did not become worse during active service.

In a November 1998 letter to the veteran's service 
representative, G.W.G, Ph. D. (Dr. G.W.G.), stated that the 
veteran had "back problems related to military service."  
The veteran "could hardly walk [and] obviously has back pain 
and trouble with his legs."  

On VA outpatient treatment in September 2000, the veteran 
complained of a long history of low back pain, including 
sharp pains across his back at the belt line with numbness in 
his left leg to the knee after about 15 minutes of walking.  
An MRI scan of the back in March 1999 had shown degenerative 
disc disease throughout the lumbar spine.  The veteran was on 
Social Security disability due to his back.  He was divorced 
and lived with his ex-wife.  He had to stop working due to 
back pain.  He was able to walk his dog, fish, and ride his 
bike occasionally.  Physical examination showed normal 
sensory and normal strength throughout his extremities.  The 
assessment included chronic back pain.

The veteran testified at his September 2000 Travel Board 
hearing that he injured his back during active service when a 
lifting bracket fell on him.  He also testified that he had 
not injured his back since active service.  

In May 2003, the VA Medical Center in Reno, Nevada, notified 
the RO that no medical records were available for the 
veteran.

On VA spine examination in August 2005, the veteran 
complained of back pain.  The VA examiner reviewed the 
veteran's claims file and VA medical records.  The veteran 
reported that he was disabled "due to a number of medical 
problems" including chronic low back pain and chronic neck 
pain due to degenerative changes of the lumbosacral spine and 
cervical spine.  Review of the claims file showed that the 
veteran was involved in a motor vehicle accident prior to 
entering active service, resulting in injuries to his left 
femur, tibia, and fibula, and a fall from a horse at age 12 
with recurrent back pain since that time.  There was no 
aggravation of the veteran's back problem or any mention of a 
back injury that would have resulted in aggravation during 
the veteran's active service.  The veteran did not have any 
significant back pain for many years.  The VA examiner noted 
that the veteran's statement at a prior VA examination in 
February 1998 that he had gradual onset low back pain in the 
1970's was not supported by the claims file and was 
contradicted by a statement that the veteran made in 1990 
that he had injured his back while lifting a heavy load.  The 
veteran also reported in July 1999 that he injured his back 
during active service when a 200-pound lifting bracket had 
fallen on him, although there was no record of any in-service 
injury.  The VA examiner stated, "There is definitely no 
record of any treatments for low back pain during the time of 
his active duty service."  An MRI scan of the veteran's 
lumbosacral spine in June 2003 had shown extensive 
degenerative changes in the lumbar spine and evidence of 
spinal canal stenosis.  The veteran reported that his low 
back pain was not radiating in to his lower extremities and 
was present "most of the time almost every day" and was 
aggravated particularly by bending over activities and by 
prolonged sitting and prolonged walking.  

Following the physical examination in August 2005, the VA 
examiner opined that the veteran's current back problem was 
not likely related to active service.  The diagnosis was 
chronic low back pain due to degenerative changes of the 
lumbosacral spine with spinal stenosis.

In a VCAA Notice Response received at the RO in October 2006, 
the veteran stated that he had no further information or 
evidence to submit in support of his claim.  Attached to this 
VCAA Notice Response was a VA Form 21-4138 with a statement 
from the veteran in which he contended that he had incurred 
back pain following an injury during active service and that 
it had continued "from that time to the present."  His back 
pain consisted of sharp pain in his upper and lower back, 
numbness and pain in both arms and hands, and sleep 
disturbance.  

In a February 2007 addendum to the August 2005 VA examination 
report, the VA examiner stated that, following another review 
of the veteran's claims file, although the veteran reported a 
history of a pre-service back injury and complained of low 
back pain during active service, there was no injury reported 
during active service and his symptoms were unchanged from 
before service.  The VA examiner concluded "it is quite 
clear that the veteran did have back pain prior to entering 
the service since age 12 after falling from a horse [and] 
that no untoward episode of any trauma or unusual activity is 
documented in the [claims] file to account for any 
aggravation of his back pain beyond natural progression 
during his active duty."

Law and Regulations

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this regard, 
the Board observes that veterans are considered to have been 
in sound condition when examined at entry in to active 
service except for any defects, infirmities, or disorders 
noted at service entry.  Only such conditions as are noted in 
examination reports are considered as noted at service entry.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

Service connection will be presumed for certain chronic 
diseases, to include arthritis, which are manifest to a 
compensable degree within one year after separation from 
service.  This presumption is rebuttable.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

                                                     Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disability.  

The clinical evaluation of the veteran was completely normal 
at his pre-induction physical examination in October 1970, 
with no indication of a back disability, thereby raising a 
presumption of soundness.  38 U.S.C.A. § 1111.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court), in, Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004), vacated a decision that had applied the 
incorrect standard to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111.  In light of the VAOGC 3-2003 
opinion, the Federal Circuit Court noted when no preexisting 
condition is noted upon entry into service, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C.A. 
§ 1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits. However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.


There is evidence that the veteran had a pre-existing back 
disability.  The Board specifically notes that an in-service 
X-ray examination of the low back in January 1971 showed 
juvenile epiphysitis or cartilage inflammation.  There is 
also indication that the veteran was seen by a private 
physician (Dr. C.L.S.) in August 1970, before service, and he 
complained of low back pain related to being thrown from a 
horse 6 years earlier.  However, such evidence does not 
clearly and unmistakably show that the veteran had a 
diagnosis of a preexisting, chronic back disability.  The 
presence of a mere symptom alone, such as pain, absent 
evidence of a diagnosed medical pathology or other 
identifiable underlying malady or condition that causes the 
symptom, does not qualify as a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1360-62 (Fed. Cir. 2001).  
The location of the cartilage inflammation is not clear, nor 
is it evident whether such was an acute or chronic disease 
process.  Under these circumstances, the presumption of 
soundness under section 1111 is not rebutted and the 
veteran's claim is one for service connection.  VAOGC 3-2003; 
Wangner, supra.  

The veteran complained of back pain during service and an X-
ray examination showed epiphysitis, although again the 
location of the cartilage inflammation is not clear.  The 
separation examination was completely normal.  There is no 
post-service evidence of a back disability, to include 
arthritis of the mid or lower spine, until many years after 
the veteran's separation from service.  

Dr. G.W.G. stated in November 1998 that the veteran had 
"back problems related to military service."  It is not 
clear whether Dr. G.W.G. had access to or reviewed the 
veteran's claims file or his service medical records prior to 
offering this opinion.  It also appears that Dr. G.W.G. is a 
psychologist and not an orthopedist.  Weighed against this 
opinion are the VA examiner's opinions in August 2005 and 
February 2007 that the veteran's back disability was not 
related to any incident of or finding recorded during active 
service.  The VA examiner in August 2005 specifically related 
the veteran's back problems to age-related degenerative 
changes and not to active service.  Because  the VA examiners 
in August 2005 and February 2007 had access to and reviewed 
the veteran's claims file, including his service medical 
records, prior to offering their opinions, the Board finds 
that they are more probative than Dr. G.W.G.'s November 1998 
opinion. 
Even assuming that a back disability pre-existed service, the 
medical evidence does not show that it increased in severity 
during service to raise a presumption of aggravation.  
38 U.S.C.A. § 1153.  In support of this conclusion, the Board 
notes that the service medical records merely show pain 
without any clinical evidence of functional limitation of the 
back and the separation examination was normal.  Moreover, 
clinicians in recent years, to include Dr. D.F.R. in March 
1998, have concluded that whatever back disability that the 
veteran may have had prior to service had not worsened during 
or as a result of service.  A VA examiner specifically 
determined in February 2007 that, following a review of the 
claims file, while the veteran reported a history of a pre-
service back injury and complained of low back pain during 
active service, there was no injury reported during active 
service and his symptoms were unchanged from before service.  
The VA examiner concluded that there had been no aggravation 
of a pre-service back injury beyond normal progression of 
this injury during active service.  

As to the veteran's assertion of a causal link between his 
back disability and service, or the claim that a pre-existing 
back disability was aggravated during service, the Board 
finds that, as a lay person, he is not competent to opine on 
such medical matters.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
whether his back disability was incurred in or aggravated 
during service.  Accordingly, the veteran's lay statements 
are entitled to no probative value.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu, supra.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  However, there is no 
approximate balance of positive and negative evidence that 
otherwise warrants a more favorable decision.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to service connection for a chronic back 
disability is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


